Order, Supreme Court, New York County (Thomas A. Stander, J.), entered February 20, 2007, which denied the motion of the Lopez Knudsen defendants-appellants to vacate a prior stipulation of settlement, unanimously affirmed, with costs.
This is the second time these defendants have sought review by this Court of their effort to vacate a settlement agreement they had entered into in open court, after extensive negotiations. We have already considered their arguments and rejected them (39 AD3d 264 [2007]). Concur—Marlow, J.P., Nardelli, Williams and McGuire, JJ.